Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Allen Wright appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. Wright has also filed a motion for appointment of counsel and injunctive relief. We have reviewed the record and find no reversible error. Accordingly, we deny Wright’s motion and affirm the district court’s judgment. Wright v. Webber, No. 1:11-cv-02199-TLW, 2012 WL 3308030 (D.S.C. Aug. 13, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.